Exhibit 10.2

TECO ENERGY, INC.

2004 EQUITY INCENTIVE PLAN

Restricted Stock Agreement

TECO Energy, Inc. (the “Company”) and                                         
(the “Grantee”) have entered into this Restricted Stock Agreement (the
“Agreement”) dated April 29, 2009 under the Company’s 2004 Equity Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined herein have the meanings
given to them in the Plan.

1. Grant of Restricted Stock. Pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement, the Company hereby grants, issues and
delivers to the Grantee              shares of its Common Stock (the “Restricted
Stock”).

2. Restrictions on Stock. Until the restrictions terminate under Section 3,
unless otherwise determined by the Committee:

(a) the Restricted Stock may not be sold, assigned, pledged or transferred by
the Grantee; and

(b) all shares of Restricted Stock will be forfeited and returned to the Company
if the Grantee ceases to be an employee of the Company or any business entity in
which the Company owns directly or indirectly 50% or more of the total voting
power or has a significant financial interest as determined by the Committee (an
“Affiliate”).

3. Termination of Restrictions. The restrictions on all shares of Restricted
Stock will terminate on the earliest to occur of the following events:

(a) the third anniversary of the date of this Agreement;

(b) the termination of Grantee’s employment with the Company or any Affiliate
because of a disability that would entitle the Grantee to benefits under the
long-term disability benefits program of the Company for which the Grantee is
eligible, as determined by the Committee;

(c) the termination by the Company or any Affiliate of Grantee’s employment
other than for Cause. “Cause” means (i) the willful and continued failure by
Grantee to substantially perform Grantee’s duties with the Company (other than
any such failure resulting from Grantee’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination by Grantee for Good Reason, each as defined in Section 3(f))
after a written demand for substantial performance is delivered to Grantee by
the Board, which demand specifically identifies the manner in which the Board
believes that Grantee has not substantially performed Grantee’s duties, or
(ii) the willful engaging by Grantee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this Subsection, no act, or failure to act, on Grantee’s part shall be deemed
“willful” unless done, or omitted to be done, by Grantee not in good faith and
without reasonable belief that Grantee’s action or omission



--------------------------------------------------------------------------------

was in the best interest of the Company. Notwithstanding the foregoing, Grantee
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to Grantee a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters ( 3/4) of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Grantee and an opportunity for Grantee, together with
Grantee’s counsel, to be heard before the Board), finding that in the good faith
opinion of the Board Grantee were guilty of conduct set forth above in this
Subsection and specifying the particulars thereof in detail;

(d) upon a resignation of employment in which the Committee determines in its
sole discretion that the removal of restrictions is appropriate;

(e) the Grantee’s death; or

(f) the termination of Grantee’s employment other than by the Company for Cause
or by Grantee without Good Reason within 24 months following a Change in
Control, or prior to a Change in Control under circumstances described in the
next sentence. For purposes of this Agreement, Grantee’s employment shall be
deemed to have been terminated following a Change in Control of the Company by
the Company without Cause or by Grantee with Good Reason, if (i) Grantee’s
employment is terminated by the Company without Cause prior to a Change in
Control of the Company (whether or not such a Change in Control ever occurs) and
such termination was at the request or direction of a “person” (as defined in
Section 4) who has entered into an agreement with the Company the consummation
of which would constitute a Change in Control of the Company, (ii) Grantee
terminates Grantee’s employment for Good Reason prior to a Change in Control of
the Company (whether or not such a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such person, or (iii) Grantee’s employment is terminated by the
Company without Cause or by Grantee for Good Reason and such termination or the
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change in Control of the Company (whether or not
such a Change in Control ever occurs).

(i) A “Change in Control” means a Change in Control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is in fact required to
comply therewith; provided, that, without limitation, such a Change in Control
shall be deemed to have occurred if:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

 

2



--------------------------------------------------------------------------------

(b) the following individuals cease to constitute a majority of the number of
directors then serving: individuals who on the date hereof constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose election by the Board or nomination for election by the
shareholders of the Company was approved by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors on the
date hereof or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets.

(ii) “Good Reason” for termination by Grantee of Grantee’s employment shall mean
the occurrence (without Grantee’s express written consent) after any Change in
Control of the Company, or prior to a Change in Control of the Company under the
circumstances described in the second sentence of Section 3(f) hereof (treating
all references in paragraphs (a) through (h) below to a “Change in Control of
the Company” as references to a “potential Change in Control of the Company”),
of any one of the following acts by the Company, or failures by the Company to
act:

(a) the assignment to Grantee of any duties inconsistent (except in the nature
of a promotion) with the position in the Company that Grantee held immediately
prior to the Change in Control of the Company or a substantial adverse
alteration in the nature or status of Grantee’s position or responsibilities or
the conditions of Grantee’s employment from those in effect immediately prior to
the Change in Control of the Company;

(b) a reduction by the Company in Grantee’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time;

(c) the Company’s requiring Grantee to be based more than fifty (50) miles from
the Company’s offices at which Grantee were principally employed immediately
prior to the date of the Change in Control of the Company except for required
travel on the Company’s business to an extent substantially consistent with
Grantee’s present business travel obligations;

 

3



--------------------------------------------------------------------------------

(d) the failure by the Company to pay to Grantee any portion of Grantee’s
current compensation or compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(e) the failure by the Company to continue in effect any material compensation
or benefit plan in which Grantee participate immediately prior to the Change in
Control of the Company unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Grantee’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of Grantee’s
participation relative to other participants, than existed at the time of the
Change in Control;

(f) the failure by the Company to continue to provide Grantee with benefits
substantially similar to those enjoyed by Grantee under any of the Company’s
pension, life insurance, medical, health and accident, or disability plans in
which Grantee were participating at the time of the Change in Control of the
Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Grantee of any
material fringe benefit enjoyed by Grantee at the time of the Change in Control
of the Company, or the failure by the Company to provide Grantee with the number
of paid vacation days to which Grantee are entitled on the basis of Grantee’s
years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control of the Company;

(g) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

(h) any purported termination of Grantee’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(iv) below (and, if applicable, the requirements of Subsection 3(c) above),
which purported termination shall not be effective for purposes of this
Agreement.

Your right to terminate Grantee’s employment pursuant to this Subsection shall
not be affected by Grantee’s incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

(iii) A “potential Change in Control of the Company” shall be deemed to have
occurred if:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company;

(b) any person (as hereinabove defined), including the Company, publicly
announces an intention to take or consider taking actions which if consummated
would constitute a Change in Control of the Company;

 

4



--------------------------------------------------------------------------------

(c) any person (as hereinabove defined), other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (i) is or becomes the beneficial owner, (ii) discloses directly or
indirectly to the Company or publicly a plan or intention to become the
beneficial owner, or (iii) makes a filing under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, with respect to securities to become the
beneficial owner, directly or indirectly, of securities representing 9.9% or
more of the combined voting power of the outstanding voting securities of the
Company; or

(d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential Change in Control of the Company has occurred.

(iv) A “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Grantee’s employment under the provision so indicated.

4. Rights as Shareholder. Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Restricted
Stock will have all the rights of a shareholder, including but not limited to
the right to receive all dividends paid on, and the right to vote, such
Restricted Stock.

5. Stock Certificates. The Restricted Stock will be registered in the name of
the Grantee and held by the Company’s transfer agent in uncertificated form in a
restricted account, or a certificate will be issued and registered in the name
of the Grantee and deposited by the Grantee with the Company and will bear a
legend in substantially the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS (INCLUDING
RESTRICTIONS ON TRANSFER AND FORFEITURE PROVISIONS) CONTAINED IN AN AGREEMENT
BETWEEN THE REGISTERED OWNER AND TECO ENERGY, INC. A COPY OF SUCH AGREEMENT WILL
BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE UPON WRITTEN REQUEST AND WITHOUT
CHARGE.

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock held by the Company’s transfer agent or deposited
with the Company hereunder, the Company will transfer the unrestricted shares
electronically to Grantee’s brokerage account or the Company will return to the
Grantee (or to such Grantee’s legal representative, beneficiary or heir) one or
more certificates, without the above legend, for such shares.

 

5



--------------------------------------------------------------------------------

6. Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Committee will equitably adjust the
number and kind of shares subject to this Agreement to the extent provided by
the Plan.

7. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, he or she
will provide a copy thereof to the Company within thirty days of the filing of
such election with the Internal Revenue Service.

8. Withholding Taxes. The Grantee will pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of the Restricted Stock no later than the date of the event
creating the tax liability. In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including the
Restricted Stock, valued at Fair Market Value on the date of delivery (which is
defined as the closing price on the New York Stock Exchange on the previous
trading day). Provided, however, that if any of the events in Section 3 occurs
on a date that is not a Business Day, the restrictions on the shares of
Restricted Stock shall be deemed to have terminated for the purposes of this
Section on the Business Day immediately preceding the date of such event.
“Business Day” means any day other than a Saturday or Sunday that is not a day
on which the New York Stock Exchange is authorized or required by law or
regulations to be closed. The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Grantee.

9. The Committee. Any determination by the Committee under, or interpretation of
the terms of, this Agreement or the Plan will be final and binding on the
Grantee.

10. Limitation of Rights. The Grantee will have no right to continued employment
by virtue of this grant of Restricted Stock.

11. Amendment. The Company may amend, modify or terminate this Agreement,
including substituting another Award of the same or a different type and
changing the date of realization, provided that the Grantee’s consent to such
action will be required unless the action, taking into account any related
action, would not adversely affect the Grantee.

12. Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of Florida.

 

TECO ENERGY, INC. By:  

 

  C.E. Childress   Chief Human Resources Officer  

 

 

6